Citation Nr: 0812418	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to August 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

In September 2003, the appellant filed a claim for burial 
benefits for the veteran, which was granted in December 2003 
in the amount allowable for a veteran whose death was not 
related to military service.  However, in October 2003, the 
appellant filed a second claim for burial benefits, 
indicating that the veteran's death was related to military 
service.  Thus, a determination as to whether the cause of 
the veteran's death was service-connected must be made prior 
to any further VA action on the claim for burial benefits.


FINDINGS OF FACT

1. VA notified the appellant of the evidence needed to 
substantiate the claim, explained to her who was responsible 
for submitting such evidence, and developed all available 
evidence necessary for an equitable disposition of the claim. 

2. The veteran died in July 2003; the immediate cause of 
death was hypertensive and arteriosclerotic heart disease 
with alcoholic liver disease a contributing condition; none 
of these disorders were present in service or related to 
service or service connected disability. 

3. At the time of the veteran's death, service connection was 
in effect for psychoneurosis, evaluated as 30 percent 
disabling, effective January 10, 1975; service connected 
disability did not contribute substantially or materially to 
the cause of the veteran's death, nor hasten death. 


CONCLUSION OF LAW

Hypertensive and arteriosclerotic heart disease with 
alcoholic liver disease were not incurred in or aggravated by 
active service, and were not related to service connected 
disability; a disability incurred in or aggravated by service 
did not cause or contribute to cause the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the appellant was 
provided with a VCAA notification letter in February 2004, 
prior to the initial unfavorable AOJ decision issued in July 
2004.  Additional VCAA letters were sent in March 2005, 
September 2005, October 2005, and December 2005.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the appellant's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in February 2004 and September 2005 informed her of how VA 
would assist her in developing the claim and her and VA's 
obligations in providing evidence for consideration.  The 
February 2004 letter also advised her of the type of evidence 
necessary to establish service connection for the cause of 
the veteran's death.  The September 2005 and October 2005 
letters discussed the evidence necessary to show entitlement 
to Dependency and Indemnity Compensation (DIC) benefits and 
requested that the appellant submit any evidence in her 
possession to VA.  The letters dated in March 2005 and 
December 2005 were specific to particular records requested 
by VA on the appellant's behalf.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The February 2004 notice 
informed her that additional information or evidence was 
needed to support her claim and asked her to send the 
information or evidence to VA, and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  Therefore, the Board finds that a reasonable 
person could be expected to understand that she should submit 
any relevant evidence during the development of the claim.  
Further, subsequent to the September 2005 notice, the 
appellant's claim was readjudicated and a supplemental 
statement of the case issued in March 2006, which cures any 
deficiency in timing of notice on any of the elements of 
VCAA.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (citing Mayfield v. Nicholson, 444 F.3d at 1328).  For 
these reasons, the Board concludes that the failure to 
provide a fully VCAA compliant notice prior to the initial 
adjudication was harmless, and that to decide the appeal 
would not be prejudicial to the appellant.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, an August 2006 letter advised the 
appellant of the evidence necessary to establish entitlement 
to a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate timing of the 
notice provided to the appellant on these two elements, the 
Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  When the issue is service 
connection for cause of death, disability ratings are not 
assigned; and, as the Board concludes herein that the 
preponderance of the evidence is against the appellant's 
claim, any question as to the appropriate effective date to 
be assigned is rendered moot.  

Finally, the Board notes that, while the appeal was pending, 
the Court issued a decision with regard to the content of 
VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In Hupp¸ the Court held that a 
notice with regard to a claim for DIC benefits must include 
(1) a statement of the conditions (if any) for which the 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability and (3) a explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  Additionally, 
if the claimant raises a specific issue regarding a 
particular element of the claim, the notice must inform the 
claimant of how to substantiate the assertion, taking into 
account the evidence submitted in connection with the 
application.  In the present case, the September 2005 letter 
informed the appellant of the evidence necessary to support a 
claim for DIC benefits, but none of the VA communications 
informed her of the disabilities for which the veteran was 
service-connected or of the evidence necessary to support a 
claim for benefits based on a nonservice-connected disorder.  
However, the Board observes that the appellant has 
specifically argued that the veteran's death was a result of 
his service-connected psychoneurosis, thereby revealing that 
she was aware of the disabilities of the veteran that were 
service-connected.  Further, the Board's determination herein 
that service connection for the cause of the veteran's death 
is not warranted has rendered moot questions regarding any 
other deficiencies of the notice under Hupp. 

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard; Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As indicated above, all content requirements of a VCAA notice 
have been fully satisfied in this case.  Therefore, the Board 
finds that delaying appellate review by providing additional 
VCAA letters to the appellant would be of no benefit. 

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  The veteran's 
service medical records and VA treatment records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of the appellant's claim.  Additionally, the 
medical opinions from private physician, Dr. S., dated in 
July 2005; independent expert, Dr. R., dated in February 
2006; and a VA examiner, dated in March 2006, are of record.  
Efforts to obtain medical records from the VA facility in 
Saginaw from 1980 to 1990 and from the VA facility in Battle 
Creek from 1990 onward yielded negative results.  The 
appellant has not identified any additional relevant records 
VA needs to obtain for an equitable disposition of the claim, 
and the Board finds that VA has satisfied its duty to assist 
the appellant in attempting to obtain available relevant 
records.

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the claim 
without further development.  Thus, the Board finds that 
additional efforts to assist or notify the appellant in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the appellant at every stage in this case.  Therefore, she 
will not be prejudiced by the Board proceeding to the merits 
of the claim.

II. Analysis

The appellant is seeking burial benefits based on the cause 
of the veteran's death being related to military service.  At 
the time of the veteran's death, service connection was in 
effect for psychoneurosis, most recently assigned a 30 
percent rating evaluation, effective January 1975.  The 
appellant contends that the heart disease that caused the 
veteran's death was due to his service-connected 
psychoneurosis, either directly, or through the medication he 
was prescribed to treat it.  Consequently, she argues that 
service connection for the cause of the veteran's death is 
warranted on a secondary basis.  The Board notes that the 
appellant does not allege, nor does the record suggest, that 
the veteran's cardiovascular disease or liver disease were 
either directly or presumptively related to service.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1). 
  
As reported on the veteran's death certificate, he died in 
July 2003 of hypertensive and arteriosclerotic heart disease 
with alcoholic liver disease contributing to death, but not 
resulting in the underlying cause of death.  

VA treatment records dated from June 1989 to September 1998 
reveal diagnoses of depression, schizophrenia, and anxiety 
neuroses with some element of psychotic behavior.  September 
1998 is the most recent record showing treatment for a 
psychiatric disorder.  Subsequent private treatment records 
report diagnoses of organic dementia and Alzheimer's disease.  
With regard to heart disease, records reveal that the veteran 
had diagnoses of hypertension and coronary artery disease and 
underwent coronary bypass surgery prior to September 1995.  
No treatment records reflect a relationship between the 
veteran's service-connected psychoneurosis and his heart 
disease or alcoholic liver disease.  

Further, there are conflicting medical opinions with regard 
to a relationship between the veteran's cardiovascular 
disease and his service-connected psychoneurosis.  The Board 
must determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

In a July 2005 letter, Dr. S. indicates that it is his 
medical opinion that the veteran's service-connected mental 
disorder, i.e., post-traumatic mental disorder, contributed 
to his hypertension and arteriosclerotic heart disease.  
However, Dr. S. does not provide an underlying reason for 
this opinion.  Without such rationale, the opinion carries no 
probative weight.  

In contrast, a February 2006 expert opinion by Dr. R. states 
that he had reviewed the veteran's claims file, and that 
according to the textbook, The Heart (10th Edition), HPA axis 
activity contributes to the development of cardiovascular 
disease and cardiac-related mortality and patients with PTSD 
have alterations of HPA axis activity.  However, he indicated 
that whether patients with PTSD experience an increased 
relative risk of cardiovascular disease is not known.  He, 
therefore, concluded that the veteran's psychoneurosis and 
any of the medications he took to control this disorder did 
not likely cause or materially contribute to his death 
(hypertension and/or cardiovascular disease).  As Dr. R. 
reviewed the veteran's medical history as documented in the 
claims file, as well as researched a relationship between 
PTSD and cardiovascular disease, the Board finds that this 
opinion carries great probative weight.

Additionally, a March 2006 VA opinion states that the 
veteran's cause of death of hypertension and arteriosclerotic 
heart disease was not the result of his psychoneurosis or 
medications for that disorder.  In forming this opinion, the 
VA physician reviewed the claims file.  After a review of the 
relevant medical evidence, the examiner concluded that it was 
likely the veteran's symptoms would meet the criteria for 
PTSD.  He also noted that the veteran had an extensive 
history of alcohol use and that the main psychiatric issue 
toward the end of his life was severe dementia.  The examiner 
observed that the veteran was not getting treatment for his 
anxiety or depression at the end of his life.  He stated that 
he believed it to be less likely than not that the veteran's 
alcohol abuse was secondary to his service-connected 
psychoneurosis, and that it likely had a multifactorial 
etiology.  Finally, he noted that the veteran was not 
receiving treatment for his service-connected psychoneurosis 
at the end of his life, that the major clinical issue at that 
time was dementia, and that there is no documentation in the 
claims file to support a link between the psychoneurosis and 
the cause of the veteran's death.  As the VA examiner 
reviewed the claims file and cited several details from the 
medical evidence of record in support of his opinion, the 
Board also affords this opinion great probative weight.

Thus, there is no competent and probative evidence relating 
the veteran's hypertensive and arteriosclerotic heart disease 
or alcoholic liver disease to his service-connected 
psychoneurosis or the medication the veteran was taking to 
treat it.  Thus, the only evidence of record that the 
veteran's cause of death was related to his service-connected 
psychoneurosis is the appellant's own statements.  Laypersons 
are competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   Absent competent 
and probative evidence of a nexus between the cause of the 
veteran's death and his service-connected psychoneurosis, 
service connection for cause of death is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  Therefore, 
her claim must be denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


